Case 17-59230-jwc        Doc 71   Filed 06/17/20 Entered 06/17/20 09:10:15              Desc Main
                                  Document      Page 1 of 4




  IT IS ORDERED as set forth below:



   Date: June 16, 2020
                                                      _________________________________

                                                               Jeffery W. Cavender
                                                          U.S. Bankruptcy Court Judge

 ________________________________________________________________




                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                            )
                                                  )                CHAPTER 13
KENETTA NATASHE MUHAMMAD                          )
                                                  )
               Debtor.                            )                CASE NO.: 17-59230-
JWC

                          CONSENT ORDER ON
           DEBTOR’S MOTION TO APPROVE SALE OF REAL PROPERTY

         On June 2, 2020, the Debtor filed a Motion to Approve Sale of Real Property (the

“Motion”) (Docket No. 64) requesting permission from the Court to sell real property located

at 2049 Highview Road SW, Atlanta, GA 30311 (the “Property”) for $300,500.00 to James

Payne (“Buyer”). A hearing on the Motion was held on June 16, 2020. At the hearing, Debtor’s

Counsel Howard P. Slomka, and Counsel Julie Anania for the Chapter 13 Trustee appeared, as

well as Chad R. Simon, counsel for first mortgage holder The Money Store. No appearances
Case 17-59230-jwc        Doc 71     Filed 06/17/20 Entered 06/17/20 09:10:15              Desc Main
                                    Document      Page 2 of 4



were made by any other party in interest and no objections to the Motion were timely filed.

       Counsel for Debtor/Movant proffered that the Georgia Department of Revenue (“DOR”)

has confirmed in writing that it has agreed to accept $5,000 from the sale of the Property in full

and final satisfaction of all claims against the estate and the Property. DOR will remove its lien

on the Property and withdraw its proof of claim in this case upon receipt of $5,000.

       The mortgage claim of The Money Store shall be paid in full, and creditor shall retain

its lien and all claims in the event the Property is not sold for any reason.

       Debtor has consented to a payment from the closing of $15,000 to the Chapter 13

Trustee. This sum is anticipated to pay all remaining creditors with claim in full.

       Any remaining proceeds shall be paid to co-debtor Loretta Kelly as to $15,000, with the

balance to Debtor.

       All parties having been served, and it appearing that the resolution above will satisfy the

claims of all parties to the bankruptcy case and pay off the plan in full, and for good cause

shown, it is hereby

       ORDERED that the Motion is granted and sale of the Property as set forth above and

in the Motion is approved with all liens being paid in full at the closing of the sale. It is

       FURTHER ORDERED that the closing statement shall direct the closing attorney to

pay (i) $5,000 to the DOR in settlement of its claim (in exchange for the withdrawal of all claims

against the Debtor), and (ii) $15,000 to the Chapter 13 Trustee. Debtor’s counsel shall submit

a final copy of the executed closing statement to Chapter 13 Trustee. Should the DOR or The
Case 17-59230-jwc        Doc 71     Filed 06/17/20 Entered 06/17/20 09:10:15   Desc Main
                                    Document      Page 3 of 4



       Money Source claims not be withdrawn or amended within 30 days of closing, Debtor

will file an objection to disallow those claims.



                                   [END OF DOCUMENT]


Prepared and submitted by:


_____/s/_______________
Howard P. Slomka
Georgia Bar #652875
Attorney for the Debtor
Slipakoff & Slomka, PC
3350 Riverwood Parkway, Suite 2100
Atlanta, GA 30339
se@myatllaw.com
404-800-4001


Consent by:

/s/ __________________
Julie M. Anania, Esq.
GA Bar No.: 477064
Staff Attorney for
Nancy J. Whaley
Standing Chapter 13 Trustee
303 Peachtree Center Avenue, NE
Suite 120
Atlanta, GA 30303
janania@njwtrustee.com
678-992-1210


_____/s______________________
Mr. Chad R. Simon
GA Bar No. 646919
Post Office Box 80727
Atlanta, Georgia 30366
Chad@chadsimonlaw.com
Case 17-59230-jwc    Doc 71       Filed 06/17/20 Entered 06/17/20 09:10:15   Desc Main
                                  Document      Page 4 of 4




DISTRIBUTION LIST


Howard P. Slomka
Slipakoff & Slomka, PC
3350 Riverwood Parkway, Suite 2100
Atlanta, GA 30339


Nancy J. Whaley
Standing Chapter 13 Trustee
303 Peachtree Center Avenue, NE
Suite 120
Atlanta, GA 30303


Kenetta Muhammad
2049 Highview Road SW
Atlanta, GA 303111
